DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Claim 9 recites the limitation "the second air system" and “the first air system.”  This is indefinite because it is unclear what are “the” first and second air systems.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-12 are rejected due to their dependencies.
Claim 18 contains the trademark/trade name Qshion.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe elastic polyolefin fibers (see Applicant Specification [0035]) and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170239131 A1 to Brzenchek.
	Re Claim 1, Brzenchek teaches:
	A bed system having a mattress (at least [Abstract] “patient support apparatus”), the bed system comprising: 
a first air system configured for controlling pressure of a first air chamber of the mattress; a second air system configured for conditioning air at a top of the mattress (at least Fig. 1 and [0059] “mattress 22 is an air mattress that contains one or more air bladders or layers 73 as shown diagrammatically in FIG. 7. In such embodiments, bed 10 includes a pneumatic system 72 that controls inflation and deflation of the various air bladders or cells and/or layers of air mattress 22”.); and 
a controller having one or more processors and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (at least Fig. 7 and [0062] “Control circuitry 98 includes one or more microprocessors 172 or microcontrollers that execute software to perform the various bed control functions and algorithms along with compression device control functions and algorithms as described herein. Thus, circuitry 98 also includes memory 174 for storing software, variables, calculated values, and the like as is well known in the art”.) comprising: 
monitoring a temperature of air supplied from the second air system (at least [0110] “temperature sensors are provided at a suitable location”.); detecting presence of a user on the mattress (at least [0068] “Scale system 270 includes one or more sensors (not shown) that are used to detect weight of the patient and/or the movement of the patient on bed 10 and/or the exit of the patient from bed 10”.); and generating a signal usable by the second air system to change the temperature of air supplied from the second air system by an offset value (at least [0087] “adjustment may be proportional to the angle sensed by angle sensor 41 (e.g., target pressure is a function of head angle) or the adjustment may be based on a look up table which correlates a target pressure or target pressure adjustment offset”.), the offset value configured to maintain a deviation from a set point of the pressure of the first air chamber of the mattress within a predetermined tolerance (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 2, Brzenchek teaches:
The bed system of claim 1, wherein detecting presence of a user on the mattress comprising: monitoring a pressure of the first air chamber of the mattress; and detecting a change in the pressure of the first air chamber (at least [0080] “when a patient is about to egress from bed 10 to cause a seat region of mattress 22 to inflate to a higher target pressure” and [0081] “pressure adjustments being made to one or more bladders or layers 73 by pneumatic system 72 based on signals from control circuitry”.).
Re Claim 6, Brzenchek teaches:
The bed system of claim 1, wherein the signal is designed to change the temperature of air by the offset value in a single step (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 7, Brzenchek teaches:
The bed system of claim 1, wherein the signal is designed to change the temperature of air by the offset value in multiple steps (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 8, Brzenchek teaches:
The bed system of claim 1, wherein the signal is designed to change the temperature of air by the offset value gradually (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 9, Brzenchek teaches:
A method comprising: monitoring a temperature of air supplied from the second air system (at least [0110] “temperature sensors are provided at a suitable location”.); detecting presence of a user on the mattress (at least [0068] “Scale system 270 includes one or more sensors (not shown) that are used to detect weight of the patient and/or the movement of the patient on bed 10 and/or the exit of the patient from bed 10”.); and changing the temperature of air supplied from the second air system by an offset value (at least [0087] “adjustment may be proportional to the angle sensed by angle sensor 41 (e.g., target pressure is a function of head angle) or the adjustment may be based on a look up table which correlates a target pressure or target pressure adjustment offset”.), the offset value configured to achieve no or limited deviation from a set point of the pressure of the first air chamber of the mattress (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 10, Brzenchek teaches:
The method of claim 9, wherein changing the temperature of air comprises: changing the temperature of air by the offset value in a single step (at least [0080] “when a patient is about to egress from bed 10 to cause a seat region of mattress 22 to inflate to a higher target pressure” and [0081] “pressure adjustments being made to one or more bladders or layers 73 by pneumatic system 72 based on signals from control circuitry”.).
Re Claim 11, Brzenchek teaches:
The method of claim 9, wherein changing the temperature of air comprises: changing the temperature of air by the offset value in multiple steps (at least [0080] “when a patient is about to egress from bed 10 to cause a seat region of mattress 22 to inflate to a higher target pressure” and [0081] “pressure adjustments being made to one or more bladders or layers 73 by pneumatic system 72 based on signals from control circuitry”.).
Re Claim 12, Brzenchek teaches:
The method of claim 9, wherein changing the temperature of air comprises: changing the temperature of air by the offset value gradually (at least [0080] “when a patient is about to egress from bed 10 to cause a seat region of mattress 22 to inflate to a higher target pressure” and [0081] “pressure adjustments being made to one or more bladders or layers 73 by pneumatic system 72 based on signals from control circuitry”.).
Re Claim 13, Brzenchek teaches:
A bed system having a mattress (at least [Abstract] “patient support apparatus”), the bed system comprising:
 a first air system configured for controlling pressure of a first air chamber of the mattress; a second air system configured for conditioning air at a top of the mattress (at least Fig. 1 and [0059] “mattress 22 is an air mattress that contains one or more air bladders or layers 73 as shown diagrammatically in FIG. 7. In such embodiments, bed 10 includes a pneumatic system 72 that controls inflation and deflation of the various air bladders or cells and/or layers of air mattress 22”.); and 
a controller having one or more processors and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (at least Fig. 7 and [0062] “Control circuitry 98 includes one or more microprocessors 172 or microcontrollers that execute software to perform the various bed control functions and algorithms along with compression device control functions and algorithms as described herein. Thus, circuitry 98 also includes memory 174 for storing software, variables, calculated values, and the like as is well known in the art”.) comprising: 
detecting presence of a user on the mattress (at least [0068] “Scale system 270 includes one or more sensors (not shown) that are used to detect weight of the patient and/or the movement of the patient on bed 10 and/or the exit of the patient from bed 10”.); 
determining an expected temperature offset relating to user presence (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.); when the user is not detected on the mattress, operating the second air system in a first mode to control temperature at the top of the mattress; and when the user is detected on the mattress, operating the second air system in a second mode to control temperature at the top of the mattress (at least [0026] “a locked mode and a released mode. The control circuitry may command the lock to operate in the locked mode when the compression therapy module may be operating to inflate and deflate”.), wherein the second mode differs from the first mode based at least in part on the second mode being adjusted according to the expected temperature offset relating to user presence (at least [0087] “adjustment may be proportional to the angle sensed by angle sensor 41 (e.g., target pressure is a function of head angle) or the adjustment may be based on a look up table which correlates a target pressure or target pressure adjustment offset”.).
Re Claim 14, Brzenchek teaches:
The bed system of claim 13, wherein the first air system comprises a pressure sensor in fluid communication with the first air chamber and configured to sense air pressure and wherein the presence of the user is detected by the pressure sensor of the first air system (at least [0080] “when a patient is about to egress from bed 10 to cause a seat region of mattress 22 to inflate to a higher target pressure” and [0081] “pressure adjustments being made to one or more bladders or layers 73 by pneumatic system 72 based on signals from control circuitry”.).
Re Claim 15, Brzenchek teaches:
The bed system of claim 13, wherein the second air system comprises a fan, a heater, and an air distribution layer positioned above the first air chamber (at least Fig. 16, which shows the heat and pump in the footboard, which is above the bed).
Re Claim 16, Brzenchek teaches:
The bed system of claim 13, wherein the second air system comprises a heater, and wherein the heater is operated less in the second mode than in the first mode as a function of the expected temperature offset relating to user presence (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 17, Brzenchek teaches:
The bed system of claim 13, wherein the second air system comprises a fan, and wherein the fan is operated less in the second mode than in the first mode as a function of the expected temperature offset relating to user presence (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.).
Re Claim 19, Brzenchek teaches:
The bed system of claim 13, wherein the operations further comprise: determining a desired pressure setpoint and a pressure limit, wherein operating the second air system in the second mode comprises operating at least one of a heater and a fan in a manner (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”) configured to avoid exceeding the pressure limit while considering the expected temperature offset relating to user presence (at least [0087] “adjustment may be proportional to the angle sensed by angle sensor 41 (e.g., target pressure is a function of head angle) or the adjustment may be based on a look up table which correlates a target pressure or target pressure adjustment offset”.).
Re Claim 20, Brzenchek teaches:
The bed system of claim 13, wherein the second air system comprises a fan, and wherein the fan is operated more in the second mode than in the first mode as a function of the expected temperature offset relating to user presence (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”).
Re Claim 21, Brzenchek teaches:
The bed system of claim 13, wherein the operations further comprise: determining a desired pressure setpoint and a pressure limit, wherein operating the second air system in the second mode comprises adjusting an intermittent operation frequency or duration of at least one of a heater and a fan (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”) as a function of the expected temperature offset relating to user presence (at least [0087] “adjustment may be proportional to the angle sensed by angle sensor 41 (e.g., target pressure is a function of head angle) or the adjustment may be based on a look up table which correlates a target pressure or target pressure adjustment offset”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brzenchek in view of US 20170318980 A1 to Mahoney.
Re Claim 3, Brzenchek teaches:
The bed system of claim 1 (detailed with respect to claim 1), wherein the predetermined tolerance ranges (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.)
Brzenchek does not explicitly teach:
between 90% and 110% of the set point of the pressure of the first air chamber of the mattress.
However, Mahoney teaches:
between 90% and 110% of the set point of the pressure of the first air chamber of the mattress (at least Fig. 4 and [0035] “the inflate offset factor may generally fall in a range between about 0.0201 and about 0.1601” and [0041] “the pressure within the chamber may be approximated during an inflation cycle by subtracting from the sensed manifold pressure an inflate offset factor of about 0.0505”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed system taught by Brzenchek with the pressure offset taught by Mahoney because both are directed towards the same field of endeavor of beds and doing so involves the use of a known technique (providing pressure offset taught by Mahoney) with a known device (bed taught by Brzenchek) with predictable results.  Further, it has been held that “where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP2144.05.I), and in this case, there is an overlap in the claimed range with the range taught by Mahoney.  A person having ordinary skill would have been motivated to do so because “inflation of the chamber, lines 76 and 78 are generally linear and offset from one another by a substantially constant additive offset factor” (Mahoney [0041]).
Re Claim 4, Brzenchek teaches:
The bed system of claim 1 (detailed with respect to claim 1), wherein the predetermined tolerance ranges (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.)
Brzenchek does not explicitly teach:
between 95% and 105% of the set point of the pressure of the first air chamber of the mattress. 
However, Mahoney teaches:
between 95% and 105% of the set point of the pressure of the first air chamber of the mattress (at least Fig. 4 and [0035] “the inflate offset factor may generally fall in a range between about 0.0201 and about 0.1601” and [0041] “the pressure within the chamber may be approximated during an inflation cycle by subtracting from the sensed manifold pressure an inflate offset factor of about 0.0505”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed system taught by Brzenchek with the pressure offset taught by Mahoney because both are directed towards the same field of endeavor of beds and doing so involves the use of a known technique (providing pressure offset taught by Mahoney) with a known device (bed taught by Brzenchek) with predictable results.  Further, it has been held that “where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP2144.05.I), and in this case, there is an overlap in the claimed range with the range taught by Mahoney.  A person having ordinary skill would have been motivated to do so because “inflation of the chamber, lines 76 and 78 are generally linear and offset from one another by a substantially constant additive offset factor” (Mahoney [0041]).
 Re Claim 5, Brzenchek teaches:
The bed system of claim 1 (detailed with respect to claim 1), wherein the predetermined tolerance ranges (at least [0110] “Signals from the temperature sensors are used by circuitry 306 for feedback control of units 420 so as to maintain the air flow to sleeves 25 at a target temperature within a suitable tolerance range”.)
Brzenchek does not explicitly teach:
between 99% and 101% of the set point of the pressure of the first air chamber of the mattress. 
However, Mahoney teaches:
between 99% and 101% of the set point of the pressure of the first air chamber of the mattress (at least Fig. 4 and [0035] “the inflate offset factor may generally fall in a range between about 0.0201 and about 0.1601” and [0041] “the pressure within the chamber may be approximated during an inflation cycle by subtracting from the sensed manifold pressure an inflate offset factor of about 0.0505”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed system taught by Brzenchek with the pressure offset taught by Mahoney because both are directed towards the same field of endeavor of beds and doing so involves the use of a known technique (providing pressure offset taught by Mahoney) with a known device (bed taught by Brzenchek) with predictable results.  Further, it has been held that “where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (MPEP2144.05.I), and in this case, there is an overlap in the claimed range with the range taught by Mahoney.  A person having ordinary skill would have been motivated to do so because “inflation of the chamber, lines 76 and 78 are generally linear and offset from one another by a substantially constant additive offset factor” (Mahoney [0041]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brzenchek in view of US 6511501 B1 to Augustine.
Re Claim 18, Brzenchek teaches:
The bed system of claim 13, wherein the mattress comprises a first layer above the first air chamber, a second layer above the air distribution layer, a mattress cover enclosing the first air chamber, the first and second layers (at least Fig. 7 and [0059] “an air mattress that contains one or more air bladders or layers”.), and the air distribution layer, an air hose connected to the first air chamber (at least Fig. 16 and [0099] “Hoses 350, 352”.), and an air duct connected to the air distribution layer (at least [0098] “an inlet of pump 310”.).
Brzenchek does not explicitly teach:
an air distribution layer comprising QshionTM material above the first layer.
However, Augustine teaches:
an air distribution layer comprising QshionTM material above the first layer (at least [Col. 5 lines 35-50] “the top layer 12 and bottom layer may each include a laminate of polypropylene and polyolefin web”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed system taught by Brzenchek with the layer taught by Augustine because both are directed towards the same field of endeavor of beds and doing so involves the use of a known technique (providing polyolefin layer taught by Augustine) with a known device (bed taught by Brzenchek) with predictable results.  A person having ordinary skill would have been motivated to do so because it will “support passage of pressurized air” (Augustine [Col. 5 lines 35-50]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673             

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673